This cause having heretofore been submitted to the Court upon the transcript of the record of the judgment herein, and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the court being now advised of its judgment to be given in the premises; it is considered, ordered and adjudged by the Court that if the plaintiff in the court below will enter a remittitur of $500.00 within fifteen days from the filing of the mandate in the court below, as of the date of the judgment, the remainder of the judgment, to-wit, in the sum of $750.00 will be allowed to stand as of the date thereof. Otherwise the judgment will be reversed and the cause remanded for a new trial.
TERRELL, C. J., and WHITFIELD, ELLIS, BROWN and BUFORD, J. J., concur.
  STRUM, J., did not participate. *Page 813